Citation Nr: 0605841	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  95-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of an 
exploratory laparotomy and removal of retroperitoneal dermoid 
cyst, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

This peacetime veteran had active service from February 1984 
through February 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from February 1995 and 
February 1996 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In October 1998, and again in July 2003, the case was 
remanded for additional development.  .

In June 2005, the veteran's representative issued a brief 
that suggests either a possible disagreement with the 
inclusion of the veteran's muscle disability into the pyloric 
spasm rating issued in April 2005, or a claim for a muscle 
disability secondary to the veteran's service connected 
pyloric spasms.  This matter is referred to the RO for 
appropriate clarification and action.


FINDING OF FACT

The veteran's abdominal scar is painful, mildly tender, and 
non-adherent with minimal underlying tissue loss, and has not 
increased in severity since February 1995.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals, exploratory laparotomy scar, status post removal 
of retroperitoneal dermoid cyst, are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005 & 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased rating for residuals, 
exploratory laparotomy scar, status post removal of 
retroperitoneal dermoid cyst.  This disability was initially 
service-connected and assigned a noncompensable rating in 
June 1987.  The rating was increased to 10 percent disabling 
in February 1995, but the veteran contends that its severity 
warrants a rating greater than that now in effect.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2005).  Generally, a disability must be considered in 
the context of the whole recorded history.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.   
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991);  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's scar is presently rated as a skin condition 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 ("DC 7804").  
As noted in the introduction above, the muscular residuals of 
the veteran's exploratory laparotomy scar, status post 
removal of retroperitoneal dermoid cyst, are included in the 
rating for pyloric spasm.  

The rating criteria for skin conditions changed in August, 
2002, during the pendency of the veteran's claim.  The 
veteran's original rating came under  
38 C.F.R. § 4.118, DC 7804 (2002), which provided for 
"scars, superficial, tender and painful on objective 
demonstration."  The current version, "scars, superficial, 
painful on examination," 38 C.F.R. § 4.118, DC 7804 (2005), 
is little different, eliminating the requirement of 
tenderness and replacing "objective demonstration" with 
"on examination."  The rating criteria do not quantify 
pain.  Both older and newer regulations provide a 10 percent 
disability no matter how little or great the pain.

According to VA treatment notes, in January 1997, the veteran 
stated that his scarred area is no longer tender, and that 
there is not as much burning and discomfort as there once 
was.  The veteran's treatment notes reflect continued 
reference to a scar that is bothersome to the veteran; 
however, there is no evidence of disfigurement, or anything 
more than mild pain, tenderness and tissue damage.

The November 1998 VA examiner noted that the scar is 29 cm. 
in length, non-adherent, and tender, and that there is no 
limitation of motion.  The scar was examined by VA again in 
February 2000, at which time the scar was reported as a 29 
cm. x .5 cm. transverse scar, with mild tenderness, no 
adherence, normal texture, slight depression, minimal 
underlying tissue loss, with some disfigurement over the 
upper abdomen.  The most recent VA examination in March 2004 
describes the veteran as a having a decreased pinprick scar 
with light touch in tact.  The diagnosis was paresthesia and 
impaired pinprick by the scar on the abdomen.

The law requires that where there is a question of which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating is to be assigned.  38 C.F.R. 
§ 4.7.  Because 10 percent is the highest schedular rating 
provided under DC 7804, a higher rating is available only if 
rated under a different diagnostic code that provides for a 
higher rating.  38 C.F.R. § 4.118 provides several skin 
codes, but none more aptly describe the veteran's condition 
than the one applied.  His scar does not disfigure the head, 
face, or neck, DC 7800; and, while associated with minor 
underlying tissue damage, it does not cause limited motion 
and is not greater than 77 square centimeters.  DC 7801 and 
7802.  These are the only circumstances that the veteran 
would be entitled to a greater rating under the ratings of 
the skin, and none of these apply to this veteran according 
to the evidence of record.  

The specific description in his various outpatient treatment 
notes and in the VA examination reports, and the consistency 
of the condition as shown over time, is persuasive evidence 
that the veteran's scar has not worsened.  

In sum, comparing the older to the newer rating criteria, 
neither benefits the veteran more than the other.  The 
veteran is correctly rated under the rating schedule as 10 
percent disabled by the residuals, exploratory laparotomy 
scar, status post removal of retroperitoneal dermoid cyst.  
38 C.F.R. § 4.118, DC 7804 (2002 & 2005).

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA must notify the veteran of (1) any 
information and evidence needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  Also, VA must ask the veteran to 
submit any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  Here, the 
February 1995 and February 1996 rating decisions predated the 
November 9, 2000 effective date of VA's notice requirement; 
therefore, no notice letter was sent prior to the rating 
decision.  There is no error in the RO's not providing notice 
prior to the initial adjudication decision where such notice 
was not mandated at the time.  Pelegrini, 18 Vet. App. at 
120.  

Here, notices have since been provided that informed the 
veteran of the basis for the decision, what types of evidence 
would be needed, and how the evidence would be secured.  In 
particular, the letters of December 2002 and February 2004 
notified the veteran of the relevant law, identified evidence 
in the claims folder and evidence still needed, gave guidance 
as to how to obtain needed evidence, and clarified that it 
was the veteran's responsibility to ensure that VA received 
all relevant evidence.  Thus, VA's duty to notify has been 
met.

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A  
(West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The veteran 
was afforded a hearing and several VA examinations.  His 
service medical records, VA treatment records, and one 
private record are contained in the claims folder and have 
been reviewed.  The veteran has not identified additional 
relevant evidence that is available.  Thus, VA's duty to 
assist has been met.

 
 

ORDER

Entitlement to an increased rating for residuals, exploratory 
laparotomy scar, status post removal of retroperitoneal 
dermoid cyst, currently rated as 10 percent disabling, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


